Citation Nr: 0333558	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  






INTRODUCTION

The appellant had active duty service from June 2000 to June 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and recurrent major depression.  The 
Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


REMAND

The veteran asserts that she has an acquired psychiatric 
disorder, to include PTSD, that was either caused or 
aggravated by her service.  In this regard, it has been 
asserted that the following stressors occurred during service 
which may have caused or aggravated an acquired psychiatric 
disorder, to include PTSD: 1) her engagement ended with her 
boyfriend, 2) her boyfriend subsequently harassed her, 3) she 
was sexually assaulted at a party, 4) she sustained a left 
hip injury, and 5) she developed mononucleosis.  See 
veteran's letter accompanying her substantive appeal, 
received in November 2002; see also report from Ann Marie 
Gordon, M.D., received in August 2003.  The veteran has 
stated that she complained about her boyfriend's harassment 
to authorities, that the military police were notified, and 
that that she eventually had to be escorted by the petty 
officer on duty.  Id.

The Board notes that recent legislative changes have 
significantly altered VA's duty to assist under certain 
circumstances.  Specifically, these changes include a 
provision indicating that VA shall provide a medical 
examination and/or medical opinion when such is necessary to 
make a decision in the case.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4)(B) (2003).  In this 
case, the veteran has not been afforded a VA examination, and 
under the circumstances, the Board has determined that a 
remand is required.  

In addition, a recent decision by the U.S. Court of Appeals 
for Veterans Claims (Court), Patton v. West, 12 Vet. App. 272 
(1999), clearly alters the landscape in the adjudication of 
claims of service connection for PTSD based upon personal 
assault.  In Patton, the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'" of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine, see 38 U.S.C.A. § 5107(b) (where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim).  

Although M21-1 provides that evidence of changes of behavior 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor, such evidence may need 
interpretation by a clinician.  See M21-1, Part VI, 
11.38b(2).  In this case, the medical evidence shows that the 
veteran has reported a history of physical and sexual abuse 
that occurred prior to service, and which therefore may not 
serve as a basis for service connection.  The examiner should 
comment on these stressors, as well as the presence or 
absence of other traumatic events and their relevance to the 
current symptoms.  See M21-1, Part VI, 11.38e.

In October 2002, the RO issued a statement of the case (SOC).  
Subsequent to the issuance of the SOC, additional non-VA 
medical evidence was received into the record.  The veteran 
has not waived RO consideration of the additional evidence.  
The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As a final matter, it does not appear that the veteran has 
been provided with a letter notifying her of the provisions 
of the Veterans Claims Assistance Act of 2000.

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's personnel file from the U.S. 
Navy.  

2.  The RO should contact the veteran and 
request the following:

a) if there are any additional treatment 
reports, VA or otherwise, which are not 
currently associated with the claims file 
and which show evaluation or treatment 
for an acquired psychiatric disorder.  

b). that she identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressors, and to provide a list of any 
fellow Navy personnel and/or civilians, 
and their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressors, 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressors.

c) that she provide additional details as 
to the circumstances of her complaint(s) 
to Naval authorities about harassment by 
her former boyfriend, to include the 
date, duty station, personnel notified, 
and any other relevant information.  

3.  After securing any necessary 
releases, the RO should attempt to obtain 
all identified treatment records.  Any 
medical records that are obtained and 
that are not already on file should be 
associated with the claims folder.  
38 C.F.R. § 3.159.  

4.  Upon completion of the development 
specified in paragraph 2(c), or after a 
reasonable amount of time has passed 
without a response, the RO should contact 
Office of the Judge Advocate General, 
Investigations (Code 15) 1322 Patterson 
Avenue SE Suite 3000, Washington Navy 
Yard, Washington, DC 20374-5066, and 
request any reports involving harassment 
of the veteran.  

5.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

6.  Upon completion of the development as 
outlined in the first five paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has an acquired 
psychiatric disorder, to include PTSD 
under the criteria as set forth in DSM-
IV.  If, and only if, the veteran has an 
acquired psychiatric disorder (other than 
PTSD), the examiner should state whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that the veteran's acquired 
psychiatric disorder was caused or 
aggravated by her service.  With regard 
to PTSD, the RO should provide the 
examiner with a summary of any verified 
stressor(s), as well as the all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s).  If, and 
only if, PTSD is found, the examiner 
should provide an opinion as to whether 
it is as least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that the veteran's PTSD was 
caused or aggravated by her service.  The 
examiner should be notified that the 
veteran has reported a history of 
physical and sexual abuse prior to 
service, and the examiner should comment 
on this, as well as the presence or 
absence of other traumatic events and 
their relevance to the current symptoms.  
See M21-1, Part VI, 11.38e.  The claims 
file should be provided to the examiner 
in connection with the examination.

7.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs , Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

8.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for an 
acquired psychiatric disorder, to include 
PTSD, on a de novo basis.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




